Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,898 in view of Wrenninge et al. (US 10,235,601). 
Regarding claim 1 of the instant application:

Claim 1 of instant application:
1. A system for guiding image sensor angle settings, the system comprising: a 

1. A system for guiding image sensor angle settings, the system comprising:

wherein each of the plurality of labels indicates a scene of a set of scenes depicted by a synthetic image of the plurality of synthetic images;
obtaining a plurality of synthetic images, the synthetic images representing a plurality of scenes;
capturing, by an image sensor, a plurality of images of an environment of an automated teller machine (ATM);
capturing, by an image sensor, a plurality of images from an environment of a user;
classifying each of the plurality of captured images into a plurality of groups each associated with one of the set of scenes based on characteristics of objects depicted within the plurality of captured images and the plurality of synthetic images;
training a classification model to classify the captured images based on the comparison,
wherein the classification of the captured images includes classification of the captured images into a plurality of groups based on characteristics of objects identified in the captured images;

determining an angular position of the image sensor based on the classification of the captured images
causing the image sensor to be adjusted from the current orientation to a predetermined orientation.
adjusting, based on the comparison of the angular position of the image sensor to the predetermined angular position, the angular position of the image sensor.


In an analogous art, Wrenninge teaches:
wherein each of the plurality of labels indicates a scene of a set of scenes depicted by a synthetic image of the plurality of synthetic images (Figs. 1A and 2, wherein a set of synthetic image dataset is generated using different video scenes and later used for training a classification model. Col. 23, lines 17-33 teaches repeatedly performing steps S100-S300 for numerous video scenes used to generate the synthetic image dataset. Additionally, col. 4, lines 13-33 teaches “labels” such as labels of object within synthetic images, object types, layouts, relative orientations and positions, etc. The set of scenes are met by the synthetic images, which naturally includes a “scene”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Wrenninge into claim 1 of 10,944,898 such that the combined system also utilizes the ability to obtain image data sets wherein each of the plurality of labels indicates a scene of a set of scenes so that it allows the combined system to determine whether a user’s face is ideally located in the image frame (prior to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN108877099A) in view of Wrenninge et al. (US 10,235,601).
Regarding claim 1, Li teaches a system for guiding image sensor angle settings (Fig. 1 and abstract of a camera system that changes its angle settings), the system comprising: 
a memory storing executable instructions (abstract, wherein the face recognition technology requires at least software stored on a medium being executed by a processor)
at least one processor configured to execute the instructions to perform operations (abstract, wherein the face recognition technology requires at least software stored on a medium being executed by a processor) comprising:
capturing, by an image sensor, a plurality of images of an environment of an automated teller machine (ATM) (abstract, camera images the user of the ATM);

adjusting, based on the determination, a position of the image sensor (abstract teaches “the ATM … adjusts the angle and height of the camera through the adjusting mechanism” based on face recognition technology).
It is noted that Li teaches a system wherein a determination is made that the face recognition result is not ideal to comprehensively recognize a user and thereby determines the current orientation to be non-ideal, and therefore results in the moving of the image sensor to capture the user better by changing the angle and height of the camera. Therefore, while Li recognizes the need to identify a user’s face, fails to explicitly teach the following limitations of:
obtaining a plurality of synthetic images, each comprising one or more of a plurality of labels, wherein each of the plurality of labels indicates a scene of a set of scenes depicted by a synthetic image of the plurality of synthetic images; 
classifying each of the plurality of captured images into a plurality of groups each associated with one of the set of scenes based on characteristics of objects depicted within the plurality of captured images and the plurality of synthetic images;
In an analogous art, Wrenninge teaches:
obtaining a plurality of synthetic images, each comprising one or more of a plurality of labels, wherein each of the plurality of labels indicates a scene of a set of 
classifying each of the plurality of captured images into a plurality of groups each associated with one of the set of scenes based on characteristics of objects depicted within the plurality of captured images and the plurality of synthetic images (Figs. 1A and 2, wherein a set of synthetic image dataset is generated using different video scenes and later used for training/testing a classification model in steps S600 and S700. Wrenninge also teaches a convolutional neural network that repeats the process to retrain (to fine tune) and/or to test/evaluate the trained model in Col. 23, lines 17-33, col. 20, lines 6-61 and col. 1, lines 31-61). Furthermore, step S500, in generating the image dataset, it is stated in col. 19, lines 24-38 that the images for the image dataset includes real world images. Following that, in step S700, the model is tested based on the image dataset (which includes the real-world images). The comparison uses checks to see whether the same labels (labels of object within synthetic images, object types, layouts, relative orientations and positions, etc. as discussed above) appears between the model and the image dataset to classify and thereafter evaluate the model);
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attention is directed towards the citations in the attached 892 form carried over from the parent application 16/576,283 (now US Patent 10,944,898).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481